CUSHING, PJ.
13,711 GC, provides:
. “The probation provided for in this chapter 'shall continue for such period as the trial court or the magistrate shall determine, not exceeding the maximum term or terms of imprisonment if any, for which he might be sentenced, and in any event not to exceed five years, x x x x x x
“When the defendant is brought before the court or magistrate, such court or magistrate shall immediately inquire into the conduct of the defendant and may terminate the probation and impose any sentence which might originally have been imposed, or continue the probation and remand the defendant to the custody of the probation authority, x x x x At the end or termination of the period of probation, the jurisdiction of the court or magistrate to impose sentence shall cease and the defendant shall thereupon be discharged.” ■
See: In Re Application of Nunley, 102 Oh St., 332; and John Clifford Miles, Ex Parte, (decision by this Court, January 13,1930).
The probationary, period having expired on March 11th, 1930, the court of common pleas was without jurisdiction to defer sentence for an additional twelve months period on March 12, 1930.
The judgment of the court of common pleas is reversed, and the cause is remanded to that court, with instructions to discharge Jasinsky.
Ross and Hamilton, JJ, concur.